Title: To John Adams from Richard Henry Lee, 13 May 1778
From: Lee, Richard Henry
To: Adams, John


     
      My dear Sir
      York in Pennsylva. 13th May 1778
     
     Our public letter does not leave me much to add, but friendship will not suffer me to let this opportunity pass, without expressing my wishes to congratulate you on your safe arrival in France. You will find our affairs at your Court in a much more respectable Train than they have been heretofore, and therefore, no doubt more agreable to you. Finance seems now the only rock upon which we have any danger of splitting. How far European loans may help us you can judge, but I fear that the slow operation of Taxes, which indeed are pretty considerably pushed in many States, will not be adequate to the large emissions of paper money which the war compels us to make. The number and activity of the British Cruisers on the coast, and in the Bays of the Staple States, render it utterly impossible with any degree of safety, and therefore very unwise to attempt making remittances to Europe at present. It is in fact furnishing the enemy with what they want extremely, and much to our injury—Surely the Court of France will now give protection to their Commerce to and from America, the clearest policy demands it. Sir you would be greatly surprised at the number and value of the French Vessels taken and destroyed by the English on our Coasts this last winter and spring. Thus the Marine force of G. B. is actively employed in ruining the Commerce of France, whilst her powerful Navy remains unemployed. Can this be wise? Gen. Howe remains yet in Philadelphia, and our Army where it was, but daily growing stronger in discipline and in numbers. I am inclined to think that the enemy will this Campaign act chiefly on the defensive (carrying on the small war to plunder and distress) holding all they can in order to get the better bargain of us when a Treaty shall take place. I wish, for the sake of future peace, that we could push these people quite off this Northern Continent. Monsr. Beaumarchais, by his Agent Monsr. Franci, has demanded a prodigious sum from the Continent for Stores &c. furnished the States. His accounts are referred for settlement to the Commissioners at Paris, and I hope they will scrutinize most carefully into this business, that the public may not pay a large sum wrongfully. We have been repeatedly informed that the greater part of these Stores were gratuitously furnished by the Court of France. How then does it come to pass that a private person, a mere Agent of the Ministry, should now demand pay for the whole? It will give me singular pleasure to hear from you by all convenient opportunities, for I am dear Sir, with great sincerity your affectionate humble servant,
     
      Richard Henry Lee
     
     
      P.S. Be so kind as take care of the letters for my brothers and get them conveyed &c.
     
    